UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1363


In Re:   WENDY B. DAUBERMAN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:07-cr-00040-HEH-2)


Submitted:   May 20, 2010                    Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wendy B. Dauberman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wendy B. Dauberman petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on her 28

U.S.C.A. § 2255 (West Supp. 2009) motion.                She seeks an order

from this court directing the district court to act.                Our review

of the district court’s docket reveals that the district court

has   denied     Dauberman’s      § 2255    motion,      without    prejudice.

Accordingly,     although    we    grant    leave   to    proceed    in   forma

pauperis, we deny the mandamus petition as moot.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                        2